

116 S292 IS: Keep Families Together Act
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 292IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mrs. Feinstein (for herself, Mr. Leahy, Mrs. Murray, Mr. Wyden, Ms. Harris, Ms. Rosen, Mrs. Shaheen, Mr. King, Mr. Carper, Ms. Duckworth, Mr. Sanders, Mr. Bennet, Mr. Coons, Mr. Blumenthal, Ms. Klobuchar, Mr. Reed, Mr. Kaine, Ms. Hassan, Mr. Markey, Mr. Murphy, Mr. Menendez, Ms. Cortez Masto, Mr. Heinrich, Mr. Udall, Mr. Cardin, Mr. Booker, Mr. Whitehouse, Mr. Merkley, Mr. Van Hollen, Mr. Casey, Ms. Hirono, Mrs. Gillibrand, Ms. Cantwell, Ms. Warren, Ms. Stabenow, Ms. Baldwin, Mr. Brown, Ms. Smith, Mr. Warner, Mr. Peters, Mr. Jones, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo limit the separation of families at or near ports of entry.
	
 1.Short titleThis Act may be cited as the Keep Families Together Act. 2.Limitation on the separation of families (a)In generalAn agent or officer of a designated agency shall be prohibited from removing a child from his or her parent or legal guardian, at or near the port of entry or within 100 miles of the border of the United States, unless one of the following has occurred:
 (1)A State court, authorized under State law, terminates the rights of a parent or legal guardian, determines that it is in the best interests of the child to be removed from his or her parent or legal guardian, in accordance with the Adoption and Safe Families Act of 1997 (Public Law 105–89), or makes any similar determination that is legally authorized under State law.
 (2)An official from the State or county child welfare agency with expertise in child trauma and development makes a best interests determination that it is in the best interests of the child to be removed from his or her parent or legal guardian because the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to herself or others.
 (3)The Chief Patrol Agent or the Area Port Director in their official and undelegated capacity, authorizes separation upon the recommendation by an agent or officer, based on a finding that—
 (A)the child is a victim of trafficking or is at significant risk of becoming a victim of trafficking; (B)there is a strong likelihood that the adult is not the parent or legal guardian of the child; or
 (C)the child is in danger of abuse or neglect at the hands of the parent or legal guardian, or is a danger to themselves or others.
 (b)Prohibition on separationAn agency may not remove a child from a parent or legal guardian solely for the policy goal of deterring individuals from migrating to the United States or for the policy goal of promoting compliance with civil immigration laws.
 (c)Documentation requiredThe Secretary shall ensure that a separation under subsection (a)(3) is documented in writing and includes, at a minimum, the reason for such separation, together with the stated evidence for such separation.
			3.Recommendations for separation by agents or officers
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Secretary of Health and Human Services, shall develop training and guidance, with an emphasis on the best interests of the child, childhood trauma, attachment, and child development, for use by the agents and officers, in order to standardize the implementation of section 2(a)(3).
 (b)Annual reviewNot less frequently than annually, the Secretary of Health and Human Services shall review the guidance developed under subsection (a) and make recommendations to the Secretary to ensure such guidance is in accordance with current evidence and best practices in child welfare, child development, and childhood trauma.
 (c)RequirementThe guidance under subsection (a) shall incorporate the presumptions described in section 4. (d)Additional requirements (1)Evidence-basedThe guidance and training developed under this section shall incorporate evidence-based practices.
				(2)Training required
 (A)Agents and officersAll agents and officers of designated agencies, upon hire, and annually thereafter, shall complete training on adherence to the guidance under this section.
 (B)ManagementAll Chief Patrol Agents and Area Port Directors, upon hire, and annually thereafter, shall complete—
 (i)training on adherence to the guidance under this section; and
 (ii)90 minutes of child welfare practice training that is evidence-based and trauma-informed.
 4.PresumptionsThe presumptions described in this section are the following: (1)There shall be a strong presumption in favor of family unity.
 (2)To the maximum extent practicable, the Secretary shall ensure that sibling groups remain intact.
 (3)There is a presumption that detention is not in the best interests of families and children.
			5.Required policy for locating separated children
 (a)In generalNot later than 180 days after the after the date of the enactment of this Act, the Secretary shall publish final public guidance that describes, with specificity, the manner in which a parent or legal guardian may locate a child who was separated from the parent or legal guardian under section 2(a). In developing the public guidance, the Secretary shall consult with the Secretary of Health and Human Services, immigrant advocacy organizations, child welfare organizations, and State child welfare agencies.
 (b)Written notificationThe Secretary shall provide each parent or legal guardian who was separated, with written notice of the public guidance to locate a separated child.
 (c)Language accessAll guidance shall be available in English and Spanish, and at the request of the parent or legal guardian, in the language or manner that is understandable by the parent or legal guardian.
 6.Required information for separated familiesNot less frequently than monthly, the Secretary shall provide the parent or legal guardian of a child who was separated with—
 (1)a status report on the monthly activities of the child; (2)information about the education and health of the child, including any medical treatment provided to the child or medical treatment rec­om­mend­ed for the child;
 (3)information about changes to the child’s immigration status; and (4)other information about the child, designed to promote and maintain family reunification, as the Secretary determines in his or her discretion.
 7.Annual report on family separationNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit a report to the committees of jurisdiction that describes each instance in which a child was separated from a parent or legal guardian and includes, for each such instance—
 (1)the relationship of the adult and the child;
 (2)the age and gender of the adult and child; (3)the length of separation;
 (4)whether the adult was charged with a crime, and if the adult was charged with a crime, the type of crime;
 (5)whether the adult made a claim for asylum, expressed a fear to return, or applied for other immigration relief;
 (6)whether the adult was prosecuted if charged with a crime and the associated outcome of such charges;
 (7)the stated reason for, and evidence in support of, the separation; (8)if the child was part of a sibling group at the time of separation, whether the sibling group has had physical contact and visitation;
 (9)whether the child was rendered an unaccompanied alien child; and (10)other information in the Secretary’s discretion.
 8.Clarification of parental rightsIf a child is separated from a parent or legal guardian, and a State court has not made a determination that the parental rights have been terminated, there is a presumption that—
 (1)the parental rights remain intact; and (2)the separation does not constitute an affirmative determination of abuse or neglect under Federal or State law.
			9.Clarification of existing law
 (a)Federal lawNothing in this Act shall be interpreted to supersede or modify Federal child welfare law, where applicable, including the Adoption and Safe Families Act of 1997 (Public Law 105–89).
 (b)State lawNothing in this Act shall be interpreted to supersede or modify State child welfare laws where applicable.
			10.GAO report on prosecution of asylum seekers
 (a)StudyThe Comptroller General of the United States shall conduct a study of the prosecution of asylum seekers during the period beginning on January 1, 2008 and ending on December 31, 2018, including—
 (1)the total number of persons who claimed a fear of persecution, received a favorable credible fear determination, and were referred for prosecution;
 (2)an overview and analysis of the metrics used by the Department of Homeland Security and the Department of Justice to track the number of asylum seekers referred for prosecution;
 (3)the total number of asylum seekers referred for prosecution, a breakdown and description of the criminal charges filed against asylum seekers during such period, and a breakdown and description of the convictions secured;
 (4)the total number of asylum seekers who were separated from their children as a result of being referred for prosecution;
 (5)a breakdown of the resources spent on prosecuting asylum seekers during such period, as well as any diversion of resources required to prosecute asylum seekers, and any costs imposed on States and localities;
 (6)the total number of asylum seekers who were referred for prosecution and also went through immigration proceedings; and
 (7)the total number of asylum seekers referred for prosecution who were deported before going through immigration proceedings.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit a report to Congress that describes the results of the study conducted pursuant to subsection (a).
 11.DefinitionsIn this Act: (1)Agent; officerThe terms agent and officer include contractors of the Federal Government.
 (2)ChildThe term child means an individual who— (A)has not reached 18 years of age; and
 (B)has no permanent immigration status. (3)Committees of jurisdictionThe term committees of jurisdiction means—
 (A)the Committee on the Judiciary of the Senate; and (B)the Committee on Health, Education, Labor, and Pensions of the Senate.
 (4)Danger of abuse or neglect at the hands of the parent or legal guardianThe term danger of abuse or neglect at the hands of the parent or legal guardian does not mean migrating to or crossing the United States border. (5)Designated agencyThe term designated agency means—
 (A)the Department of Homeland Security; (B)the Department of Justice; and
 (C)the Department of Health and Human Services.
 (6)FindingThe term finding means an individualized written assessment or screening by the trained agent or officer that includes a consultation with a child welfare specialist, formalized as required under section 2(c) and consistent with sections 3, 4, and 8.
 (7)SecretaryUnless otherwise specified, the term Secretary means the Secretary of Homeland Security.